UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7534



MARK IVAN BEDFORD,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-1262-2)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Kevin Dorsey, DORSEY, TUN & BRADY, Washington, D.C., for
Appellant. Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Ivan Bedford seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Bedford v. Angelone, No. CA-98-1262-2 (E.D. Va.

Oct. 15, 1999).    We deny leave to proceed in forma pauperis and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.     The motions for

discovery and for production of documents are denied.




                                                         DISMISSED




                                 2